     Case 2:94-cr-00007-RWS-JCF Document 212 Filed 07/28/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION


   U NITED S TATES OF A MERICA
                                               Criminal Action No.
           v.
                                               2:94-CR-00007-RWS-JCF
   T ERRY J EROME C OLLEY



                 Government’s Motion for Extension of Time

   The United States of America, by Byung J. Pak, United States Attorney, and

Bret R. Hobson, Assistant United States Attorney for the Northern District of

Georgia, files this motion for a thirty-day extension of the Government’s

deadline to respond to Defendant Colley’s amended motion for compassionate

release.

   Last week, on July 20, 2020, Mr. Colley filed a 67-page Amended Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), and attached

another 150 plus pages of exhibits. (Doc. 210.) The next day, this Court ordered

the Government to respond within fourteen days, by August 5, 2020. (Doc. 211.)

   The Government hereby respectfully requests an extra thirty days to respond

to the motion, until September 4, 2020. Mr. Colley’s lengthy motion cites a

staggering number of cases, as well as significant medical and technical sources.

(See generally Doc. 210.) Responding to such a motion properly within fourteen
days would be challenging under the best of circumstances, and as the Court is

no doubt well aware, the current pandemic has, among other things, created a
     Case 2:94-cr-00007-RWS-JCF Document 212 Filed 07/28/20 Page 2 of 4




difficult work situation for everyone. Moreover, the undersigned Assistant

United States Attorney (AUSA) has leave scheduled from July 30, 2020, through

August 11, 2020, and is dealing with significant other work obligations. In light

of these facts, along with the seriousness of Mr. Colley’s crimes and the drastic
sentence reduction he seeks, the Government respectfully submits that the

requested extension is necessary to allow the Government sufficient time to

provide proper guidance to the Court.

   The undersigned AUSA consulted with Mr. Colley’s attorney about this

requested extension. Because Mr. Colley’s attorney cannot communicate with

him easily or quickly to find out whether he consents, she takes no position, but

she will not be filing any response in opposition.




                                         2
     Case 2:94-cr-00007-RWS-JCF Document 212 Filed 07/28/20 Page 3 of 4




                                   Conclusion

   For the foregoing reasons, the Government requests that the Court extend the

Government’s deadline to respond to Defendant Colley’s motion for

compassionate release for thirty days, until September 4, 2020.



                                         Respectfully submitted,

                                         B YUNG J. P AK
                                            United States Attorney



                                     /s/B RET R. H OBSON
                                            Assistant United States Attorney
                                         Georgia Bar No. 882520
                                         Bret.Hobson@usdoj.gov




       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                        3
     Case 2:94-cr-00007-RWS-JCF Document 212 Filed 07/28/20 Page 4 of 4




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.

                             Kimberly Sharkey
                             FEDERAL DEFENDER PROGRAM, INC.
                             1500 Centennial Tower
                             101 Marietta Street, NW
                             Atlanta, Georgia 30303
                             404-688-7530
                             Kimberly_Sharkey@fd.org


July 28, 2020


                                         /s/ B RET R. H OBSON

                                         B RET R. H OBSON

                                         Assistant United States Attorney
